PER CURIAM.
This is an application wherein relator seeks a writ of mandate, • or other appropriate writ, to be directed to the School of Law of Montana State University, its Dean and faculty members.
We decline to accept original jurisdiction in this cause be*160cause it appears from the application, and accompanying exhibits that many questions of fact are involved and this court is not a proper forum for the determination of fact questions. In addition, it is apparent that no administrative action has been sought.
For these reasons the application is denied, without prejudice, and the proceeding ordered dismissed.